                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION


JANICE HARGROVE WARREN                                                         PLAINTIFF

v.                               No. 4:19-cv-00655-BSM

CHARLES MCNULTY, in his official capacity as
Superintendent of the Pulaski County Special
School District and in his official capacity;
MIKE KEMP, in his official capacity as a Member
of the Board of the Pulaski County Special School
District and in his individual capacity; TINA WARD,
in her official capacity as a Member of the
Board of the Pulaski County Special School
District and in her individual capacity; LINDA REMELE,
in her official capacity as a Member of the Board
of the Pulaski County Special School District
and in her individual capacity; SHELBY THOMAS,
in his official capacity as a Member of the Board
of the Pulaski County Special School District
and in his individual capacity; ALICIA GILLEN,
in her official capacity as a Member of the Board
of the Pulaski County Special School District
and in her individual capacity; ELI KELLER, in his
official capacity as a Member of the Board of the
Pulaski County Special School District
and in his individual capacity; BRIAN MAUNE, in his
official capacity as a Member of the Board of the
Pulaski County Special School District; and THE PULASKI
COUNTY SPECIAL SCHOOL DISTRICT                                           DEFENDANTS



          RESPONSE TO DR. WARREN’S SECOND MOTION TO COMPEL
                      AND REQUEST FOR SANCTIONS


                                  I.     INTRODUCTION

       After review of Plaintiff Dr. Janice Warren’s (“Dr. Warren”) Memorandum in Support of

her Second Motion to Compel and Request for Sanctions (“Motion”) (Dkt. No. 18 and 18-1), it
appears that she is making three primary arguments: (1) Defendants have not made a conscientious

effort to provide full and complete answers or verifications to several interrogatories; (2)

Defendants use of ‘standardized, uniform responses’ is improper; and that (3) Mr. Cody Kees

(“Undersigned Counsel”) breached his duty to make a reasonable inquiry with his clients when

‘standardized, uniform responses’ were provided as an answer for several interrogatories. As

discussed herein, these assertions are wholly without merit. What Dr. Warren is essentially stating

is that they are displeased with the Defendants’ responses. A general dissatisfaction with the truth

is not sufficient a reason to request additional discovery or petition for sanctions to be imposed

against opposing counsel. Consequently, Dr. Warren’s Motion should be denied.



                                  II.    FACTUAL OVERVIEW

       Linda Remele, Mike Kemp, Tina Ward, Shelby Thomas, Alicia Gillen, Eli Keller, and

Brian Maune (collectively “Defendants” or “Board Members”) each serve as a Member of the

Board of the Pulaski County Special School District (“PCSSD”). To date, Defendants have

provided 23,337 documents to Plaintiff, not including documents PCSSD has provided to Dr.

Warren’s attorney, Sarah Jenkins (“Ms. Jenkins”), through Freedom of Information Act requests

presumably related to this case. Defendants Remele, Kemp, Thomas, Keller and Maune have

supplemented their individual discovery responses on two separate occasions, while Defendant

Gillen has supplemented hers three additional times. The only information that Plaintiff has not

been provided is the Defendants’ full social security numbers, although the last four digits of the

social security number has been provided by each defendant, but Defendant Ward.




                                                 2
         Aside from the nine-digit social security numbers, Dr. Warren has been provided with

EVERY document and piece of information that she has requested.1 In fact, four of the board

members (Remele, Ward, Thomas and Gillen) sat for depositions and none refused to answer even

a single question posed by Ms. Jenkins.

                                               III.     ARGUMENT

        A. Defendants have made a conscientious effort to provide full and complete
           answers to all interrogatories propounded by Dr. Warren.

         Interrogatories 1-10 seek background information for each of the Defendants, including

detailed personal information such as their full social security numbers, every address they have

resided at in the last 10 years, their full employment and education histories and the names, ages,

and full mailing addresses of each of their children. Interrogatories 12-14 focus specifically on a

meeting that lasted less than three-hours and took place more than two years ago, wherein the

Board Members reviewed candidates for the position of Superintendent. With the exception of

providing their entire social security numbers, Defendants have provided complete responses to

each of Dr. Warren’s interrogatories. Further, when Dr. Warren was dissatisfied with the Board

Members’ original responses, they elected, in good faith, to provide supplemental responses,

including the last 4-digits of five of the separate Defendants’ social security numbers. Yet, Dr.

Warren continues to assert that the Defendants’ responses are “deficient.” While Dr. Warren may

wish that individual Board Members could provide additional information, the fact remains that

each Defendant has answered every interrogatory in good faith and has done so with the aim of




1
  Ms. Jenkins, counsel for Dr. Warren, expressed to undersigned counsel in a conversation on Monday, June 15, 2020,
that she still sought updated personal information on Defendants, such as full employment histories and addresses of
adult children and other relatives in the Central District. Undersigned counsel, in good faith, believes that only one
Defendant, Tina Ward, still needs to supplement discovery with additional family and personal information, which is
still underway. Defendant Ward sat for a deposition on June 15, 2020 and answered every question presented.


                                                          3
providing a full and complete response based on the information they possess and are able to

recollect.

             i.    Defendants have made a good faith effort to answer all
                   interrogatories.

        “Discovery does not mean that a party should have to prepare the other party's case.” L.H.

v. Schwarzenegger, No. CIV S06-2042 LKK GGH, 2007 WL 2781132, at *2 (E.D. Cal. Sept. 21,

2007). As a result, “a responding party is not generally required to conduct extensive research in

order to answer an interrogatory.” Schwarzenegger, 2007 WL at *2. Additionally, “discovery

should always be viewed from the context of Fed. R. Civ. P. 26(b), which generally instructs that

the amount of discovery requested must be balanced by the need for such discovery.” Id. Further,

“the sufficiency of an interrogatory response must be analyzed on a case-by-case basis in light of

the particular question being asked.” V5 Techs. v. Switch, Ltd., 334 F.R.D. 297, 305 (D. Nev. 2019)

(citing 8B Charles Alan Wright, Arthur R. Miller, & Richard L. Marcus, Federal Practice and

Procedure, § 2177, at 81 (3d ed. Supp. 2019)). As a general matter, courts often decline to allow

discovery of social security numbers due to privacy concerns, though some have allowed

disclosure where the plaintiffs have agreed to execute a confidentiality agreement. Whitehorn v.

Wolfgang’s Steakhouse, Inc., 767 F. Supp. 2d 445, 448 (S.D.N.Y. 2011).

        Each of the seven individual Defendants in this case serve as volunteer board members for

the Pulaski County Special School District, an effort for which they are not compensated.

Regardless, each of them has willingly participated in discovery and has done so in good faith.

When initially queried with Interrogatories 1-10, the seven board members provided what

information they had in their possession, and did so in a timely manner, with the exception of their

social security numbers. Later, when Dr. Warren insisted on production of the information, six of

the seven Board Members agreed to provide the last four digits of their social security numbers,



                                                 4
even though Dr. Warren had only provided the cursory explanation that this information, “would

help develop an understanding of the person, her character, and her conduct.” Dkt. 18-1 at p. 6.

       When responding to Interrogatories 12-14, each Board Member responded to the best of

his or her ability. As Dr. Warren highlighted in her Memorandum, the meeting in question took

place more than two years ago and lasted two-hours and fifty-six minutes. If a Board Member

does not recall with specificity what happened during that time, they simply do not recall. If they

testify in interrogatories that they do not recall, then that must be their testimony at trial, or they

otherwise appear not credible. Still, Dr. Warren persists that a better answer must be available but

has not been provided. Asking them repeatedly will not improve their recollection. Dr. Warren

further contends that each Board Member should have re-reviewed the nine candidate videos, the

nine candidate profiles, and the Matrix prior to providing their responses to Interrogatories 12-14.

This undertaking, however, would constitute a time-consuming and burdensome task that would

almost certainly lead to discrepancies between what individual members actually thought during

that meeting two years ago, and what they think they thought during that meeting. Furthermore,

this is only what Dr. Warren suggests the Defendants should do, not what the Rules of Civil

Procedure require. As a responding party should not be required to conduct extensive research

simply to answer an interrogatory, Dr. Warren’s contention is impractical. Nonetheless, each

Board Member signed a verification assuring that they had answered the discovery under oath and

to the best of their knowledge, information and belief. Moreover, Board Members Ward, Remele,

Gillen and Thomas were all deposed on June 15-16, 2020, and Plaintiff’s counsel inquired into

what each remembered about the meeting and the candidate selection process. Each Board




                                                  5
Member answered the question to the best of his or her ability and it was very similar, if not

identical, to how each responded in discovery.2

                      a. Cases cited by Plaintiff do not apply to the facts of this case.

        In her Memorandum, Dr. Warren highlights the case of Philadelphia Housing Authority

for the premise that interrogatory responses are inadequate when, “the bulk of the answers are

identical in every respect, despite the factual differences which would be expected in a group of

plaintiffs.” Dkt. 18-1 at p. 17. What Dr. Warren fails to note, however, is that the plaintiffs in that

case had filed no answers whatsoever to some interrogatories and had virtually failed entirely to

answer the bulk of the remainder, despite a court order. Philadelphia Housing Authority v.

American Radiator & Standard Sanitary Corp., 50 F.R.D. 13, 14 (E.D. Pa. 1970). In fact, “twenty-

six of the thirty-one pages [were] identical in every case,” and “contain[ed] identical responses

[…], including identical typographical errors, […] to twenty-seven interrogatories.” Philadelphia

Housing Authority, 50 F.R.D. at 14. This uniformity prohibited the court from even determining

which, if any, of the plaintiffs may be entitled to recover damages. Id. Thus, Philadelphia Housing

Authority is an extreme example of a parties’ failure to adequately respond to interrogatories, and

is inapplicable in this case as Defendants have responded to every interrogatory, multiple times,

regardless of Dr. Warren and her legal counsel’s satisfaction with said responses. There is literally

no piece of information that Dr. Warren has requested, aside from full social security numbers,

that Defendants have not provided.

                      b. An air of mistrust as it pertains to the handling of confidential
                         information exists in this case.




2
 Deposition transcripts are not yet available, but all four board members deposed testified fully and completely when
asked about board meetings where candidate selections occurred.


                                                         6
   What additionally goes undiscussed in Dr. Warren’s Motion is the general air of mistrust that

exists in this case as it pertains to the handling of confidential information. In the past, Dr. Warren

and Ms. Jenkins have carelessly handled confidential information. For example, on May 25, 2020,

Ms. Jenkins filed a confidential document of public record. See Dkt. No. 16-2. Her error was not

corrected until defense counsel brought the issue to Ms. Jenkins’ attention, and only then did she

request the exhibit be exchanged for a redacted version. See Dkt. No. 17. Moreover, Ms. Jenkins

filed a record of confidential communication between defense counsel and his client that was

obviously covered under attorney-client privilege and not intended for disclosure. See Dkt. No.

19-9. This attorney-client communication does not contain a bate stamp number, so clearly Ms.

Jenkins knew (or should have known) that it was produced in error, but relied on it anyway, and

provided it to this Court, making it a matter of public record. If Ms. Jenkins had chosen to first

consult with defense counsel before releasing attorney-client material, she would have learned that

undersigned counsel had personally met with each Defendant and had multiple follow-up phone

calls prior to providing discovery responses. She also would have learned that this confidential

letter was only meant to give each Defendant a final opportunity to review their discovery

responses and to make any additions, as well as to serve as a complete set of responses for each

Defendants’ personal records.

       With that being said, how can the Board Members be sure that the same mistake will not

occur a second or third time, subsequently revealing personal information like a social security

number? Such a risk is unnecessary considering Dr. Warren has yet to provide a compelling reason

as to why each Board Member’s full social security number is needed, especially in light of the

Defendants having provided the last four digits of their social security numbers, along with a




                                                  7
plethora of other personally identifiable information (dates of birth, 10 years of residential history,

spouses and children and work and educational histories).

           ii.     Defendants have individually verified each and every interrogatory
                   response.

       “Federal Rule of Civil Procedure [Rule] 33(b) requires that interrogatories addressed to an

individual party […] be answered by that party, that each interrogatory not objected to be answered

in writing and under oath, and that the person who makes the answers must sign them.” Allen v.

Pulaski Cty., 2012 WL 32640, at *4 (E.D. Ark. 2012) (citing Fed. R. Civ. P. 33(b)(5)). While

Rule 33(b) requires responses to interrogatories be made under oath, it does not prescribe any

particular form of verification. Richard v. Dignean, 332 F.R.D. 450, 457 (W.D.N.Y. 2019)

(quoting Zanowic v. Reno, 2000 WL 1376251, at *5 (S.D.N.Y. 2000)).

       Per Dr. Warren’s Motion, it appears that she takes issue with the verifications provided by

each Defendant as it refers to “our knowledge, information and belief.” See Dkt. No. 18-1 at p.

18. While Dr. Warren may believe this to be an intentionally deceitful statement full of “contorted

language,” that is simply not the case. Each Defendant signed the verification and acknowledged

that their answers were given under oath. To the extent that Dr. Warren takes issues with the use

of “our” as opposed to “my,” undersigned counsel is more than willing to have each Defendant

sign a new verification, as no gamesmanship was intended by the use of “our.” In fact, defense

counsel was not even aware that this was a concern until Dr. Warren’s Motion. As this appears to

be a non-issue, Defendants are all willing to stipulate that the verification was intended to verify

each Defendant’s individual responses in order to placate Dr. Warren and her counsel.

       B. Sanctions Against Mr. Kees are wholly inappropriate as he has not
          conducted discovery in an evasive, improper, or irresponsible manner.




                                                  8
   “Rule 26(g) of the Federal Rules of Civil Procedure imposes on counsel and parties an

affirmative duty to conduct pretrial discovery in a responsible manner.” St. Paul Reinsurance Co.

v. Commercial Fin. Corp., 198 F.R.D. 508, 515 (N.D. Iowa 2000). “The Rule specifically requires

certification that the responses or objections to discovery requests are not interposed for any

improper purpose, such as to harass or to cause an unnecessary delay or needless increase in the

cost of litigation.” Liguria Foods, Inc. v. Griffith Labs., Inc., 320 F.R.D. 168, 188 (N.D. Iowa

2017) (citing Fed. R. Civ. P. 26(g)(2)(B)). Using an objective standard, “the Rule allows [a] court

to impose sanctions on the signer of a discovery response when the signing of the response is

incomplete, evasive, or objectively unreasonable under the circumstances.” Liguria Foods, Inc.,

320 F.R.D. at 188; St. Paul Reinsurance Co., 198 F.R.D. at 515. The court tests the signer’s actual

knowledge and motivation at the time the discovery paper is signed to determine whether a

response was interposed for an improper purpose. Liguria Foods, Inc., 320 F.R.D. at 188-89

(citing Oregon RSA No. 6 v. Castle Rock Cellular, 76 F.3d 1003, 1007 (9th Cir. 1996)). Notably,

“all doubts are to be resolved in favor of the signer.” Liguria Foods, Inc., 320 F.R.D. at 189 (citing

Bergeson v. Dilworth, 749 F. Supp. 1555, 1566 (D. Kan. 1990)).

   Nowhere in Dr. Warren’s Motion does she highlight “irresponsible behavior” or point out Mr.

Kees’ intent to provide “incomplete, evasive, or objectively unreasonable” discovery responses.

In all actuality, the fact remains that Mr. Kees represents nine clients in this action, while Ms.

Jenkins represents one. Regardless, undersigned counsel guided his clients through the process of

providing twenty-seven sets of discovery responses, 23,337 documents, and has managed a

subpoena request and subsequent response for separate Defendant McNulty. Clearly, a greater

amount of time and effort is required when gathering detailed information and responses for nine

individual clients, thus necessitating Defendants’ need to supplement responses. Additionally, at




                                                  9
least two of the Defendants had job changes during the discovery period, another had multiple

family deaths, one welcomed a newborn to the world and all of this was in addition to discovery

occurring during the height of the Covid-19 pandemic. Still, Mr. Kees managed to provide,

supplement, and complete discovery in full for all nine of the Defendants in a timely manner.

   Finally, since 2012, Mr. Kees has been counsel of record in 68 federal cases in Arkansas, and

this is the first time another lawyer has requested that he be sanctioned. Mr. Kees means no ill-

will toward Ms. Jenkins, who has proven herself a very meticulous, thorough and zealous

advocate, but her perspective regarding the discovery process is not one previously encountered

by undersigned counsel. Indeed, the use of a reply brief to address discovery issues, as opposed

to an in-person or telephone “meet and confer,” was a first for undersigned counsel. Ergo, as Dr.

Warren’s Motion has failed to establish that Mr. Kees conducted discovery in an irresponsible or

improper manner, and as “all doubts are to be resolved in favor of the signer,” sanctions against

Mr. Kees are unjustified and wholly inappropriate in this case.

                                         IV.     Conclusion

   Ms. Remele, Mr. Kemp, Ms. Ward, Mr. Thomas, Ms. Gillen, Mr. Keller, and Mr. Maune have

all made a good faith effort to provide complete, accurate and responsive answers to each and

every one of Dr. Warren’s interrogatories, with the exception of sharing their complete social

security numbers. After further requests were received from Ms. Jenkins for that information, five

of the Board Members agreed to provide the last four-digits of their social security numbers in an

effort to placate Plaintiff and her counsel. Further, five of the Defendants sat for depositions on

June 15 and 16, 2020, and not a single one refused to answer even one question posed by Ms.

Jenkins. So, why did Ms. Jenkins not simply ask the four board members for the information she

claims to lack during these depositions? Finally, each Defendant willingly signed a verification




                                                10
statement and acknowledged that their answers were given under oath. Should Dr. Warren and

Ms. Jenkins continue to take issue with the wording of that verification, each Defendant is willing

to stipulate that the verification was intended to validate each Defendant’s response. As a result,

Dr. Warren’s request for additional discovery is improper. Further, Dr. Warren has failed to

highlight any way in which undersigned counsel has not complied with the Rules of Civil

Procedure. While it is likely that Ms. Jenkins is merely attempting to be a zealous advocate for

her client, her request for sanctions in this case is outlandish, uncouth and completely without

merit.

         For the foregoing reasons, Defendants request that Dr. Warren’s Second Motion to Compel

and Request for Sanctions be denied.



                                             Respectfully submitted,



                                             BEQUETTE, BILLINGSLEY & KEES, P.A.
                                             425 West Capitol Avenue, Suite 3200
                                             Little Rock, AR 72201-3469
                                             Phone: (501) 374-1107
                                             Fax: (501) 374-5092
                                             Email: jbequette@bbpalaw.com
                                                     ckees@bbpalaw.com

                                             W. Cody Kees
                                             Jay Bequette, Ark. Bar No. 87012
                                             W. Cody Kees, Ark. Bar No. 2012118

                                             Attorneys for Defendants




                                                11
